J. S59034/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: THE NAME CHANGE OF                   :     IN THE SUPERIOR COURT OF
JOSEPH LEE OLLIE                            :           PENNSYLVANIA
                                            :
                                            :
APPEAL OF: JOSEPH LEE OLLIE                 :
                                            :     No. 468 WDA 2015

                    Appeal from the Order February 25, 2015
                  In the Court of Common Pleas of Erie County
                        Civil Division No(s).: 13538-2014

BEFORE: BOWES, DONOHUE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED OCTOBER 15, 2015

        Appellant, Joseph Lee Ollie, appeals pro se from the order entered in

the Erie County Court of Common Pleas denying his petition to change his

name.1 We affirm.

        On December 31, 2014, Appellant, who is incarcerated, filed a pro se

petition to change his name to Yusuf Abdullah Salleem.2              The court

scheduled a hearing and directed Appellant to give notice of his petition “by

publication . . . in the Erie Times News and . . . in the Erie County Legal

Journal.” Trial Ct. Op., 5/14/15, at 2. The court also ordered Appellant to

*
    Former Justice specially assigned to the Superior Court.
1
    See 54 Pa.C.S. §§ 701-705, “Judicial Change of Name.”
2
  Appellant’s stated reason for a name change was: “I am a Muslim and I
follow the Islamic Religious teachings of the Ka’ran and Sunah of prophet
Muhammad, I move to dissolve the slave name that my Mother and/or
Father had given to me, and I can’t find any line of my decent or ancestors
[sic].” Appellant’s Pet. for Change of Name, 12/31/14.
J.S59034/15


submit proofs of publication.   Subsequently, the Pennsylvania State Police

Criminal Records department filed a copy of Appellant’s criminal history,

which indicated he was convicted of, inter alia, rape in 1977.

      On February 25, 2012, the trial court denied Appellant’s petition on the

ground that, inter alia, he had a prohibited felony conviction under 54

Pa.C.S. § 702(c)(2).3      Appellant filed a motion for reconsideration,

“attach[ing] for the first time a Proof of Publication of Notice in the Erie

Times News.”4     Id. at 3.     Appellant then took this timely appeal and

complied with the court’s order to file a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal.

      On appeal, Appellant advances three bases for relief: (1) the trial

“court based its denial of [his] petition upon the bald assertion by the

Commonwealth that a change of name . . . would be detrimental to law

enforcement records and might, therefore, be harmful to the public;” (2) Ms.

Weismiller, the managing editor of the Erie County Legal Journal, “did not


3
  Furthermore, the Erie County Clerk of Records had filed a statement
certifying there were two liens against Appellant, both incurred in 2012: a
Commonwealth tax lien of $20,551.52 and an Erie Municipal lien of $311.91.
In denying Appellant’s petition, the trial court also relied on 54 Pa.C.S. §
701(a.1)(4)(ii)(B), which requires a petitioner to produce “[a]n official
search” showing “there are no judgments, decrees of record or other similar
matters against” him. See 54 Pa.C.S. § 701(a.1)(4)(ii)(B). On appeal,
Appellant does not challenge this reasoning.
4
  The trial court noted, “Heidi M. Weismiller, Managing Editor of the Erie
County Legal Journal, promptly provided the Proof of Publication of Notice . .
. directly to” it. Trial Ct. Op. at 3 n.1.



                                     -2-
J.S59034/15


fulfill her agreement” to mail him a copy of the published notice; and (3) the

court erred in denying his petition under Section 702 because more than “45

calendar years [sic] . . . have elapsed from the” completion of his sentence

“and that he is not subject to . . . probation or parole.” Appellant’s Brief at

7-9. We find no relief is due.

      Our Supreme Court has stated, “The trial court has wide discretion in

ruling upon a petition to change name and should exercise its discretion in a

way as to comport with good sense, common decency and fairness to all

concerned and to the public.”     In re McIntyre, 715 A.2d 400, 402 (Pa.

1998).

      As stated above, the trial court denied Appellants’ petition, inter alia,

pursuant to Section 702(c)(2), “Convicted felons.” That subsection states:

            (1) The court may order a change of name for a person
         convicted of a felony, subject to provisions of paragraph
         (2), if:

               (i) at least two calendar years have elapsed from the
            date of completion of a person's sentence and that
            person is not subject to the probation or parole
            jurisdiction of any court, county probation agency or the
            Pennsylvania Board of Probation and Parole; or

               (ii) the person has been pardoned.

            (2) The court may not order a change of name for
         a person convicted of murder, voluntary manslaughter,
         rape, [additional offenses,] criminal conspiracy or criminal
         solicitation to commit any of the offenses listed above or
         an equivalent crime under the laws of this Commonwealth
         in effect at the time of the commission of that offense or
         an equivalent crime in another jurisdiction.



                                     -3-
J.S59034/15


54 Pa.C.S. § 702(c)(1)-(2) (emphases added).

      Appellant does not dispute his prior record includes a rape conviction.

His arguments on appeal—that the Commonwealth had baldly asserted a

name change “would be detrimental to law enforcement” and the public, and

that he has completed his sentence—wholly ignores Subsection 702(c)(2).

We agree with the trial court’s reasoning that under this subsection, the rape

conviction, “regardless of how much time has passed since the conviction,

prohibits [it] from granting Appellant’s Petition for Change of Name. . . .

[T]his Trial court is not authorized to grant a change of name.” See Trial Ct.

Op. at 6. We thus find the court did not abuse its discretion.     See In re

McIntyre, 715 A.2d at 402.

      Because the court was prohibited from granting Appellant a name

change under Subsection 702(c)(2), we need not consider his arguments

concerning the Erie County Legal Journal’s alleged failure to timely provide

him a copy of the publication.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/15/2015




                                    -4-